02-12-041-CR





















COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-12-00041-CR
 
 



Ronald Dewayne Mitchem, Jr. a/k/a Ronald Mitchem


 


APPELLANT




 
V.
 




The State of Texas


 


STATE



 
 
----------
 
FROM Criminal
District Court No. 1 OF Tarrant COUNTY
----------
 
MEMORANDUM
OPINION[1]
----------
 
          On
January 3, 2012, as part of a plea bargain agreement, Appellant Ronald Dewayne
Mitchem Jr., pled guilty to robbery by threats, and the trial court sentenced
him to two years’ confinement.  The trial court certification of defendant’s
right of appeal states that this is a plea-bargained case and that Appellant
has no right to appeal.  On February 6, 2012, we notified Appellant's retained
trial counsel of Appellant’s pro se notice of appeal, that the certification
indicating that Appellant had no right to appeal had been filed in this court,
and that this appeal could be dismissed unless Appellant or any party desiring
to continue the appeal filed a response showing grounds for continuing the
appeal on or before February 16, 2012.  See Tex. R. App. P. 25.2(d).  To
date, we have received no response showing any grounds for continuing the
appeal.
          Rule
25.2(a)(2) limits the right of appeal in a plea bargain case to matters that
were raised by written motion filed and ruled on before trial or to cases in
which the appellant obtained the trial court’s permission to appeal.  Tex. R.
App. P. 25.2(a)(2).  In the present case, the trial court’s certification states
that Appellant has no right to appeal and that he has waived his right to
appeal, and Appellant does not challenge a pretrial ruling on a written motion
or the validity of his waiver of the right to appeal such a motion. 
Accordingly, we dismiss this appeal.  See Tex. R. App. P. 25.2(d),
43.2(f).
 
PER CURIAM
 
PANEL: 
GABRIEL,
J.; LIVINGSTON, C.J.; and DAUPHINOT, J.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  March 8, 2012




[1]See Tex. R. App. P. 47.4.